DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is directed non statutory because it is a claim to a program.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 21 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (Publication: US 2017/0185730 A1) in view of Moore et al. (Publication: 2014/0249855 A1).

Regarding claim 1, see rejection 8.
Regarding claim 2, see rejection 9.
Regarding claim 3, see rejection 10.
Regarding claim 4, see rejection 11.
Regarding claim 5, see rejection 12.
Regarding claim 6, see rejection 13.
Regarding claim 7, see rejection 14.

Regarding claim 8, McIntyre discloses a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations ([0056], Figure 1, apparatus, computer device, with processor and a computer readable storage medium, [0065],  with software that perform the following:): 
automatically selecting a first trained similarity function, wherein the first trained similarity function is a similarity function trained by way of a machine learning algorithm, from a plurality of trained similarity functions([0034] - The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules.
[0036] As shown in Fig. 3B, a decision tree at decision 364 , either Yes or No is selected via machine learning algorithm, “selections a first trained similarity function”. The decision performed is performed by machine learning algorithm, without human interaction, “automatically”.
The decision tree has a plurality of nodes with Yes or No decisions performed by the machine learning algorithm, “a plurality of trained similarity functions”), 
wherein the first trained similarity function is selected based on  the first context ( [0037] - As shown in Fig. 3B, a decision tree at decision 364 , either Yes or No is selected via machine learning algorithm based on improvement < 15% ); 
applying  the first selected trained similarity function to a set of features associated with the query entity and respective sets of features associated with a plurality of candidate entities ( [0034] - The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules.
[0020] The set of rules may be derived from the set of patient data related to the patient data of a set of patients based on similarity functions trained up by machine learning algorithms. For example, machine learning algorithms may incorporate patient-specific details of the set of patients to identify clinically relevant treatments, such as balances between stimulation parameters and medication parameters.
[0036] - As shown in Fig. 3B,  illustrates an example decision tree associated with DBS that classifies candidates with Parkinson's disease based on the patient data of a set patients. In particular, FIG. 3B illustrates a decision tree 360 based, at least in part, on the set of rules that distinguish the patient data. For example, the patient data may be distinguished based, at least in part, on distribution of motor symptoms and magnitude of symptoms.
[0037] - As shown in Fig. 3B, a decision tree at decision 364 , either Yes or No is selected associated with the node 364 (e.g. improvement < 15%), respects sets nodes associated with classified candidates “query”. ) ; 
selecting  a set of one or more candidate entities from the plurality of candidate entities based on the application of the first trained similarity function ([0019] - on node 364, candidates are selected from patients based on the machine learning approach. ).
McIntyre do not now however Moore discloses
displaying, on an interface, a first value for a query entity, wherein the first value is related to a first context ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group (e.g. My Cardio Patients).) ; 
displaying information associated with the first set of one or more  candidate entities on the interface ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group.) .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McIntyre with displaying, on an interface, a first value for a query entity, wherein the first value is related to a first context ; displaying information associated with the first set of one or more  candidate entities on the interface as taught by Moore. The motivation for doing so the patient information can be accessed across a healthcare continuum.. 

Regarding claim 9, McIntyre in view of Moore disclose all the limitations of claim 8.
McIntyre discloses automatically selecting a second trained similarity function, wherein the second trained similarity function is a similarity function trained by way of a machine learning algorithm, from the plurality of trained similarity functions ([0034] - The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules.
[0036] As shown in Fig. 3B, a decision tree at decision 370 , either Yes or No is selected via machine learning algorithm, “selections a second trained similarity function”. The decision performed is performed by machine learning algorithm, without human interaction, “automatically”.
The decision tree has a plurality of nodes with Yes or No decisions performed by the machine learning algorithm, “a plurality of trained similarity functions”), 
wherein the second trained similarity function is  selected based on  the second context ([0037] - As shown in Fig. 3B, a decision tree at decision 370 , either Yes or No is selected via machine learning algorithm based on improvement < 13 years); 
applying the second selected trained similarity function to the set of features associated with the query entity and the respective sets of features of the plurality of candidate entities ([0034] - The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules.
[0020] The set of rules may be derived from the set of patient data related to the patient data of a set of patients based on similarity functions trained up by machine learning algorithms. For example, machine learning algorithms may incorporate patient-specific details of the set of patients to identify clinically relevant treatments, such as balances between stimulation parameters and medication parameters.
[0036] - As shown in Fig. 3B,  illustrates an example decision tree associated with DBS that classifies candidates with Parkinson's disease based on the patient data of a set patients. In particular, FIG. 3B illustrates a decision tree 370 based, at least in part, on the set of rules that distinguish the patient data. For example, the patient data may be distinguished based, at least in part, on distribution of motor symptoms and magnitude of symptoms.
[0037] - As shown in Fig. 3B, a decision tree at decision 370 , either Yes or No is selected associated with the node 370 (e.g. < 13 years), respects sets nodes associated with classified candidates.); 
selecting a second set of one or more  candidate entities from the plurality of candidate entities based on the application of the second trained similarity function ([0019] – on node 370, candidates are selected from patients based on the machine learning approach.); 
Moore discloses
displaying, on the interface, a second value for the query entity related to a second context ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group (e.g. My OB Patients).); 
displaying information associated with the second set of one or more  candidate entities on the interface ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group (e.g. My OB Patients). ) . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McIntyre in view of Moore with displaying, on the interface, a second value for the query entity related to a second context; displaying information associated with the second set of one or more  candidate entities on the interface as taught by Moore. The motivation for doing so the patient information can be accessed across a healthcare continuum.. 

Regarding claim 10, McIntyre in view of Moore disclose all the limitations of claim 8.
McIntyre discloses grouping the first set of one or more  candidate entities into groups according to respective values for at least one attribute of the first set of one or more candidate entities ([0031] - the example patients can be classified into three groups 210, 220, and 230, based on a first group 210 illustrating greater than 15% symptom improvement in the UPDRS-III score with DBS alone or with DBS and medication at one year after surgery compared to medication alone before surgery, a second group 220 illustrating less than 15% change (improvement or worsening), and a third group illustrating greater than 15% worsening (presumably resulting from the progression of Parkinson's disease).
[0039] FIG. 3B as it relates to identifying an outcome for a candidate with Parkinson's disease based on patient data for a group of patients.
As shown in 3B, patients are grouping into 4 groups based on the values of symptons of the patients (e.g. <15% improvement) with yes or no selection. ); 
obtaining respective first values related to the first context for each of the groups ([0031] FIG. 2 , the example patients can be classified into three groups 210, 220, and 230, based on a first group 210 illustrating greater than 15% symptom improvement in the UPDRS-III score with DBS alone or with DBS and medication at one year after surgery compared to medication alone before surgery, a second group 220 illustrating less than 15% change (improvement or worsening), and a third group illustrating greater than 15% worsening (presumably resulting from the progression of Parkinson's disease).
Based on the values, the patients is grouped into different groups based on the 15% symptom “first context”. ); 
Moore discloses
wherein displaying information associated with the first set of one or more  candidate entities comprises ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group (e.g. My Cardio Patients). ): 
displaying, on the interface, information pertaining to each group in association with the respective first values related to the first context ([0095] In the example of FIGS. 8A and 8B, the icon group 804b can be provided as a user-specific and facility-specific icon group. For examples, the icon group 804b can be representative of a workflow (e.g., "Cardio") associated with the user at the particular facility (e.g., as indicated by the identifier 816). Consequently, the icon group 804a can include icons that are relevant to the particular workflow. In the depicted example, the icon group 804b includes an "In Basket" icon 812 and an "EMS" icon 814. In some examples, a workflow can include one or more tasks to be performed by the user as part of the user's role at a particular facility.
[0094] - As shown in Fig. 8B , patient information are displayed with defining different patient group (e.g. My Cardio Patients), 804a and group 804b  )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McIntyre in view of Moore with wherein displaying information associated with the first set of one or more  candidate entities comprises: displaying, on the interface, information pertaining to each group in association with the respective first values related to the first context as taught by Moore. The motivation for doing so the patient information can be accessed across a healthcare continuum.. 

Regarding claim 11, McIntyre in view of Moore disclose all the limitations of claim 10.
McIntyre discloses wherein the first value related to the first context is a score obtained by a clinical decision support algorithm ([0031] FIG. 2 shows the example average UPDRS-III scores pre- and post-operatively over three years for the example 49 patients. Based on the score, the patients is grouped into different groups based on the 15% symptom “first context”. 
“clinical decision support algorithm” as the following: The example patients can be classified into three groups 210, 220, and 230, based on a first group 210 illustrating greater than 15% symptom improvement in the UPDRS-III score with DBS alone or with DBS and medication at one year after surgery compared to medication alone before surgery, a second group 220 illustrating less than 15% change (improvement or worsening), and a third group illustrating greater than 15% worsening (presumably resulting from the progression of Parkinson's disease). )
.  
Regarding claim 12, McIntyre in view of Moore disclose all the limitations of claim 11.
McIntyre discloses wherein the at least one attribute is an administered treatment ([0031] FIG. 2 shows the example average UPDRS-III scores pre- and post-operatively over three years for the example 49 patients. As shown, there is variability in the patient treatment outcomes based 15% symptom improvement .) ).

Regarding claim 13, McIntyre in view of Moore disclose all the limitations of claim 11.
McIntyre discloses wherein the at least one attribute is a patient outcome ([0031] FIG. 2 shows the example average UPDRS-III scores pre- and post-operatively over three years for the example 49 patients. As shown, there is variability in the patient treatment outcomes based 15% symptom improvement .).  

Regarding claim 14, McIntyre in view of Moore disclose all the limitations of claim 10.
McIntyre discloses wherein the information pertaining to each group in association with the respective first values related to the first context includes patient outcome statistics ( [0031] FIG. 2 shows the example average UPDRS-III scores pre- and post-operatively over three years for the example 49 patients. The example patients can be classified into three groups 210, 220, and 230, based on a first group 210 illustrating greater than 15% symptom improvement in the UPDRS-III score with DBS alone or with DBS and medication at one year after surgery compared to medication alone before surgery, a second group 220 illustrating less than 15% change (improvement or worsening), and a third group illustrating greater than 15% worsening (presumably resulting from the progression of Parkinson's disease).
Based on the values, the patients is grouped into different groups based on the 15% symptom “first context”.
[0033] where PRE.sub.off, PRE.sub.on, POST.sub.stim and POST.sub.both represent the UPDRS-III score preoperative off-medication, preoperative on-medication, postoperative off-medication/on-stimulation, and postoperative on-medication/on-stimulation, respectively. These example results, from the set of patients do not support the conventional conclusion that the postoperative relative improvement in UPDRS-III on-medication and on-stimulation is correlated with the preoperative on-medication improvement. Instead, the patient data of patients can be classified into groups, such as groups, 210, 220, and 230, based on the symptomology and treatment outcomes experienced by the patients.

    PNG
    media_image1.png
    510
    846
    media_image1.png
    Greyscale

).  

Regarding claim 21, McIntyre discloses a computer program product comprising computer program code means which is adapted, when said program is run on a computer, ([0056], Figure 1, apparatus, computer device, with processor and a computer readable storage medium, [0065],  with software that perform the following:)
 to implement the method of claim 1 (see rejections on claim 8).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616